Continuation of 12:

The proposed amendments change the scope of claims 1, 13 and 17 and their dependents, raising new issues that would require further search and/or consideration. Upon cursory review, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.

For the reasons above, the proposed amendments do not clearly place the case in condition for allowance.  Additional time is needed to fully consider the proposed amendments in view of the previously cited prior art, as well as performing an updated search for additional prior art.  The amendments have not been entered, and the rejections of record are maintained.

/BRIAN TURNER/               Examiner, Art Unit 2894